Citation Nr: 1753111	
Decision Date: 11/17/17    Archive Date: 11/22/17

DOCKET NO.  10-13 809A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for leukocytosis.

2.  Entitlement to service connection for residuals of a right ankle sprain.

3.  Entitlement to service connection for right knee tendonitis.

4.  Entitlement to a total rating based on individual unemployability (TDIU) due to service-connected disabilities.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. Crawford, Associate Counsel
INTRODUCTION

The Veteran served on active duty from January 2000 to May 2000 and from January 2003 to July 2004, with service in Iraq from March 2003 to April 2004.  

This appeal comes to the Board of Veterans' Appeals (Board) from June 2007 and August 2008 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky and Nashville, Tennessee respectively.  The RO in St. Petersburg, Florida currently has original jurisdiction over the Veteran's claims.  

In an October 2010 Statement, the Veteran withdrew his request for a hearing before a Veterans Law Judge.   

This appeal was previously before the Board in July 2013 and May 2016, but it was remanded for further development.  

The issues of service connection for right knee tendonitis, service connection for residuals of a right ankle sprain, and entitlement to TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran does not have a chronic underlying disorder manifested by leukocytosis.  


CONCLUSION OF LAW

The criteria for service connection for leukocytosis are not met.  38 U.S.C. §§ 1110, 1117, 5103, 5103A, 5107 (2012); 38 C.F.R. § 3.159, 3.303, 3.317 (2017).

REASONS AND BASES FOR FINDING AND CONCLUSION

I.  VA's Duty to Notify and Assist

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2017).  In this case, required notice was provided and the Veteran has not alleged, or demonstrated, any prejudice with regard to the content or timing of VA's notices or other development.  See Shinseki v. Sanders, 129 U.S. 1696 (2009).  Thus, VA's duty to notify has been satisfied.

As to VA's duty to assist, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The Veteran's service treatment records, VA treatment records, and private treatment records were obtained, to the extent available.  The Veteran was also afforded a VA examination for his condition in April 2014.  

Finally, neither the Veteran nor his representative has raised any other issues with the duty to notify or assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board...to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to the duty to assist argument).  For these reasons, the Board concludes that VA has fulfilled its duty to assist the Veteran in this case.  Hence, there is no error or issue that precludes the Board from addressing the merits of this appeal.  


II.  Legal Criteria, Factual Background, and Analysis

As an initial matter, the Board notes it has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (noting that VA must review the entire record, but does not have to discuss each piece of evidence).  Hence, the Board will summarize the relevant evidence as appropriate, and the analysis will focus specifically on what the evidence shows, or fails to show, as to the issue on appeal.

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.§ 1110 (2012); 38 C.F.R. § 3.303(a) (2017).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2017).  As a general matter, service connection for a disability requires evidence of: (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).

Service connection may also be granted on a presumptive basis for a Persian Gulf veteran who exhibits objective indications of qualifying chronic disability, including resulting from undiagnosed illness, that became manifest either during active service in the Southwest Asia theater of operations during the Persian Gulf War, or to a degree of 10 percent or more not later than December 21, 2016, and which by history, physical examination, and laboratory tests cannot be attributed to any known clinical diagnosis.  38 U.S.C.§ 1117 (2012); 38 C.F.R. § 3.317 (a)(1) (2017).  In claims based on qualifying chronic disability, unlike those for direct service connection, there is no requirement that there be competent evidence of a nexus between the claimed illness and service. Gutierrez v. Principi, 19 Vet. App. 1, 8-9 (2004). Laypersons are competent to report objective signs of illness.

A "qualifying chronic disability" for VA purposes is a chronic disability resulting from (A) an undiagnosed illness, (B) a medically unexplained chronic multisymptom illness (such as chronic fatigue syndrome (CFS), fibromyalgia, or IBS) that is defined by a cluster of signs or symptoms, or (C) any diagnosed illness that the Secretary determines in regulation prescribed under 38 U.S.C. § 1117(d) warrants a presumption of service connection.  38 U.S.C.§ 1117 (a)(2) (2012); 38 C.F.R. § 3.317 (a)(2)(i)(B) (2017).  

"Objective indications of chronic disability" include both "signs," in the medical sense of objective evidence perceptible to a physician, and other, non-medical indicators that are capable of independent verification.  To fulfill the requirement of chronicity, the illness must have persisted for a period of six months.  38 C.F.R. § 3.317(a)(2), (3) (2017).  Signs or symptoms that may be manifestations of undiagnosed illness include, but are not limited to, the following: (1) fatigue; (2) signs or symptoms involving skin; (3) headache; (4) muscle pain; (5) joint pain; (6) neurologic signs or symptoms; (7) neuropsychological signs or symptoms; (8) signs or symptoms involving the respiratory system (upper or lower); (9) sleep disturbances; (10) gastrointestinal signs or symptoms; (11) cardiovascular signs or symptoms; and (12) abnormal weight loss.  38 C.F.R. § 3.317 (b)(2017).

Competent lay evidence is any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a)(2) (2017).  This may include some medical matters, such as describing symptoms or relating a contemporaneous medical diagnosis.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.§ 5107(b) (2012); 38 C.F.R. § 3.102 (2017).  When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

The term "Persian Gulf veteran" means a veteran who served on active military, naval, or air service in the Southwest Asia Theatre of operations during the Persian Gulf War.  38 C.F.R. § 3.317(e)(1) (2017).  The Veteran's DD 214 shows that he served in Kuwait and Iraq from March 2003 to April 2004.  As such, the Veteran is a "Persian Gulf veteran" as defined by 38 C.F.R. § 3.317.  

The Veteran is seeking service connection for leukocytosis.  In a written statement submitted in July 2005, the Veteran stated that his leukocytosis occurred as having violent behavioral patterns, especially road rage and reckless driving.  From this statement, it appears that the Veteran is confused about what leukocytosis is.  The Board notes that leukocytosis is defined as "an increase in the number of white blood cells in the circulating blood that occurs normally (as after meals) or abnormally (as in some infections)."  See Medline Plus Medical Dictionary, http://c.merriam-webster.com/medlineplus/leukocytosis.  

The Board finds that, in this case, leukocytosis is an abnormal laboratory finding, not a "disability" for which service connection may be granted, and there is no evidence showing a casual or resultant disability due to leukocytosis.  A symptom (to include abnormal laboratory study or pain), without a diagnosed or identifiable underlying malady or condition, does not, in and of itself, constitute a "disability" for which service connection may be granted.  See Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999), appeal dismissed in part, and vacated and remanded in part sub nom.  Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed. Cir. 2001).

Service treatment records are silent for any signs, symptoms, or diagnosis of leukocytosis.  The Veteran's August 1999 Report of Medical History and Examination (enlistment) did not show that the Veteran had leukocytosis.  On the Veteran's October 2002 Report of Medical History, the Veteran stated that he was in good health.  An undated laboratory report did not show that the Veteran had leukocytosis.  

For the most part, the Veteran's postservice treatment records are silent for any diagnosis of leukocytosis, except for in October 2004, when Veteran was first diagnosed with leukocytosis.  However, in December 2005, a VA laboratory results test revealed that the Veteran had a white blood cell count of 7.20 k/cmm, which was in the normal reference range.  In September 2008, VA laboratory results test revealed that the Veteran's white blood cell count was 6.10 k/cmm, which was again in the normal range.  In February 2007, VA treatment records showed that thee the Veteran's white blood cell count was 11.8 k/cmm.  A VA physician determined that the Veteran's leukocytosis was resolved.  

In April 2014, the Veteran was afforded a VA examination for hematologic and lymphatic conditions, including leukemia.  The VA examiner noted that the Veteran did not have a diagnosis of leukemia.  The VA examiner also found that the Veteran did not currently have any findings, signs or symptoms due to a hematologic or lymphatic disorder.  The Veteran did not have anemia.  The VA examiner confirmed the Veteran's October 2004 diagnosis of acute lymphocytosis.  The VA examiner explained that leukocytosis was an acute and transitory in October 2004, which resolved without residual.  Leukocytosis was an asymptomatic (without symptoms) elevation of white blood cell count, and frequently a sign of inflammatory response, most commonly the result of an acute infection.  The Veteran required no care for declined condition, either within or outside the VA medical system, and had repeatedly normal subsequent white blood cell counts.  The condition in question (leukocytosis, including any potential underlying disorder, i.e. infection) resolved without residual and no longer existed.  There was no evidence of a continued chronic disability with regard to the Veteran's acute and transitory elevation of white blood cells in 2004.  Therefore, a medical opinion was not indicated.  

It is clear that the medical evidence shows that the Veteran does not currently have leukocytosis.  Leukocytosis resolved before the appeal period.  Even if the Veteran did have leukocytosis during the appear period, he would not be able to receive compensation.  Under applicable regulation, the term disability means impairment in earning capacity resulting from diseases and injuries and their residual conditions.  38 C.F.R. § 4.1 (2017); Hunt v. Derwinski, 1 Vet. App. 292 (1991); Allen v. Brown, 7 Vet. App. 439 (1995).  There is no evidence of an underlying disability and there was no showing that it was an ultimate factor in developing a chronic disease or disability.  Leukocytosis itself is not a disability.  It is a laboratory finding.  During the Veteran's April 2014 VA examination, the Veteran was evaluated for leukemia, but nothing was found.  The VA examiner concluded that the Veteran did not currently have any findings, signs or symptoms due to a hematologic or lymphatic disorder.  The Veteran did not have anemia.  Furthermore, the VA examiner stated that the Veteran's leukocytosis resolved in October 2004, and that leukocytosis was only an elevation of white blood cell count for which the Veteran did not require treatment.  

However, as noted above, because the Veteran is a Persian Gulf veteran, the provisions of 38 U.S.C. § 1117 and 38 C.F.R. § 3.317 apply.  Signs and symptoms listed that may be manifestations of undiagnosed illness do not include abnormal laboratory findings.  38 C.F.R. § 3.317(b) (2017).  Due to the fact that leukocytosis is a laboratory finding and not a disability in and of itself for which VA compensation benefits are payable, the Board finds that presumptive service connection for an undiagnosed illness as due to a qualifying chronic disability or chronic multisymptom illness, manifested by leukocytosis, is not warranted.  38 U.S.C. § 1117 (2012); 38 C.F.R. § 3.317 (2017). 

Based on the above, the Board finds that the weight of the evidence demonstrates that the Veteran does not have a current disability for which compensation may be awarded.  Absent persuasive competent and credible evidence of a diagnosis of a disability, there can be no valid claim of service connection for such a disability.  See Brammer v. Derwinski, 3 Vet. App. 223 (1992).  Accordingly, the preponderance of the evidence is against the claim, and there is no reasonable doubt to be resolved.  38 U.S.C.A. § 5107(b) (2012).


ORDER

Entitlement to service connection for leukocytosis is denied.  




REMAND

Right Ankle

The Veteran is seeking service connection for residuals of a right ankle sprain.  The Veteran asserts that in April 2004, while he was jogging at Fort Campbell, he twisted his right ankle on uneven pavement.  At that time he was given crutches.  See December 2004 and April 2014 VA examinations.  

In December 2004, the Veteran was afforded a general medical VA examination for his ankles.  On physical examination, the Veteran did not have effusion in his right ankle.  He was non-tender to palpation throughout his ankle.  The VA examiner noted that it seemed as if the Veteran had recovered from his ankle sprain injury because it did not appear to bother the Veteran at all on the day of the examination.  However, the VA examiner reported that the Veteran's ankle gave him some difficulty when he accidentally twisted it.  The VA examiner stated that the Veteran also still had proprioceptive limitations regarding the right ankle and was not 100 percent confident in the right ankle yet.  The VA examiner reviewed a December 2004 x-ray of the Veteran's right ankle.  The findings revealed that there was no fracture or dislocation.  The ankle mortise was normal.  There was no abnormal soft tissue swelling or joint effusion seen.  There was no abnormal soft tissue swelling.  There was no retained radiopaque foreign body.  

Recently, in April 2014, the Veteran was afforded another VA examination for his ankle.  The VA examiner confirmed that the Veteran was diagnosed with acute right ankle sprain in April 2004.  The VA examiner noted that the Veteran had localized tenderness or pain on palpation of joints/soft tissue of the right ankle.  In conducting the VA examination, the VA examiner reviewed the x-ray of the right ankle from December 2004.  The VA examiner also reviewed the service treatment records, postservice medical evidence, and the Veteran's own lay statements, including his competent reports of symptomatology during and after service in preparation for the report.  The VA examiner concluded that the ankle examination was essentially normal.  The claimed condition consisted entirely of the Veteran's subjective symptoms.  There was no objective evidence of continued disability with regard to the right ankle.  The condition shown in the service medical record (acute right ankle sprain) resolved without residual.  Therefore, a medical opinion was not needed.  

The April 2014 VA examination is inadequate because a current x-ray of the Veteran's ankle was not taken to determine the nature and etiology of the Veteran's current ankle condition.  The VA examiner only reviewed an x-ray from December 2004, which was more than a decade old, to determine the current nature and etiology of the Veteran's right ankle condition.  Therefore, on remand, the Veteran should be afforded a new VA examination and another x-ray of his right ankle to determine if arthritis or any pre-arthritic degenerative changes are now evident in the joint.  

Right Knee

The Veteran is seeking service connection for right knee tendonitis.  The Veteran asserts that he injured his right knee in May 2003 while he was in Iraq.  He stated that he was trying to outrun one of his fellow soldiers and had an overuse injury.  He was diagnosed with tendonitis of his patella.  See December 2004 VA examination.  

Service treatment records show that the Veteran injured his right knee during his time in service.  An August 1999 Report of Medical Examination (enlistment) showed that the Veteran's musculoskeletal system was clinically evaluated as normal.  In an undated health record, the Veteran reported that his knee began hurting in September 2001, after a car accident.  The Veteran reported that he tore his meniscus after being checked.  The pain was worse when crouching down or kneeling.  In another undated health record, the Veteran complained of right knee pain after kneeling down suddenly during an RPG attack.  In an August 2003 service treatment record, the Veteran reported that he had right knee pain since May 2003, after sprinting during a physical fitness test.  An October 2002 Report of Medical Examination was silent for any knee conditions.  

In December 2004, the Veteran was afforded a VA examination for his knee condition.  On physical examination, the Veteran showed no signs of any limp or discomfort.  He had normal patellofemoral tracking and no patellar subluxation.  He was slightly tender to palpation of his patellar tendon.  A December 2004 x-ray of the Veteran's right knee revealed that the osseous structures of the Veteran's right knee were intact without fracture.  There was no space narrowing or significant joint effusion.  There was no retained radiopaque foreign body.  The VA examiner reported that the Veteran suffered a tendonitis injury to his right knee, but seemed to have recovered fully from it.  He was still bothered on episodes of high activity, but he did not show any signs of discomfort during the examination.   

In April 2014, the Veteran was afforded a VA examination for his knee condition.  The VA examiner confirmed a May 2003 diagnosis of acute right patellar tendinitis.  The Veteran reported that he had flare-ups in his right knee.  The VA examiner noted that the Veteran had tenderness or pain to palpation for joint line or soft tissues of the right knee.  The VA examiner only reviewed the December 2004 x-ray of the Veteran's right knee.  The VA examiner further noted that he had reviewed the service treatment records, post service medical evidence, and the Veteran's own lay statements, including competent reports of symptomatology.  The VA examiner concluded that the knee examination was normal.  The claimed condition consisted entirely of the Veteran's subjective symptoms.  There was no objective evidence of pathology to support the Veteran's claims of continued symptoms.  There was no objective evidence of continued disability with regard to the right knee.  The condition shown in the service medical record (acute right patellar tendinitis) resolved without residual.  Therefore, a medical opinion was not needed.  

In February 2017, the Veteran was afforded a VA medical addendum opinion, which took into consideration the April 2014 x-ray and the March 2015 MRI of the Veteran's right knee.  The VA examiner concluded that service records did not demonstrate that any right knee condition was persistent while on active duty as determined by either the treatment notes, clinical course of the Veteran, or in the later history form.  From a medical point of view, the Veteran experienced a minor self-limiting condition, which resolved as expected of such an injury.  Consequently, it would not be likely that complications from the military service vents would be expected to resurface later on in life.  When further problems arose with the claimed issue in 2015, it was many years after the events in the military service.  This was a considerable period of time after the Veteran left the military without a continuity of the same complaints would have severed any casual connection to the current issue.  An alternative explanation does exist for the Veteran's later degenerative changes of the right knee.  The knee was a weight bearing joint and subject to ongoing stresses from the activities of daily living.  Consequently, it was more likely that the cumulative effect of the wear and tear process over so many years would have been more responsible for the degenerative arthritis changes as compared to the modest events in the service.  

In the Veteran's service treatment records, it was noted that the Veteran's knee began hurting in September 2001, after a car accident.  An October 2002 Report of Medical Examination did not note any knee conditions.  The Board notes that every veteran is presumed to have been in sound condition upon entry into service except as to defects, infirmities, or disorders noted at the time of entry.  38 U.S.C. § 1111 (2012); 38 C.F.R. § 3.304(b) (2017).  As no knee condition was noted at entry, the presumption of soundness applies.  In order to rebut the presumption of soundness, it must be shown with clear and unmistakable evidence that a disorder pre-existed service and that the disorder was not aggravated by service.  Id.  Neither the VA examinations nor the VA addendum opinion addressed this issue.  As such, the medical opinion on remand must clarify whether the Veteran's knee condition was present before his service from January 2003 to July 2004, and if so, whether there is sufficient evidence to rebut the presumption of soundness.  In addition, the RO should gather more information in regard to the Veteran's claimed September 2001 car accident in which the Veteran claimed he injured his knee.  

TDIU

With regard to the claim for TDIU, that claim is inextricably intertwined with the Veteran's service connection claims and must be remanded.  Harris v. Derwinski, 1 Vet. App. 180 (1991).  

Accordingly, the case is REMANDED for the following action:

1.  Obtain updated and relevant VA treatment records and associate with the claims file.

2.  Contact the Veteran in order to obtain any medical information from the Veteran relating to injuries sustained to his right knee from the claimed September 2001 car accident.

3.  After the above records request is completed, schedule the Veteran for a VA examination, with an examiner other than the examiners who conducted the previous VA examinations, to determine the nature and etiology of the Veteran's right ankle condition.  All necessary tests should be performed.  The VA examiner should take an x-ray of the Veteran's right ankle.  The record, including a copy of this remand, must be made available to and reviewed by the examiner.  The VA examiner should address the following:

(A)  Whether it is at least as likely as not (i.e., 50 percent or greater probability) that the Veteran's diagnosed right ankle condition is related to his in-service activities, to include the incident where the Veteran sprained his right ankle.  

The examiner should cite to the medical and competent lay evidence of record and explain the rationale for all opinions given.  If after consideration of all pertinent factors it remains that the opinion sought cannot be given without resort to speculation, it should be so stated and the provider must (to comply with governing legal guidelines) explain why the opinion sought cannot be offered without resort to speculation.  

4.  Obtain a VA addendum medical opinion to determine the nature and etiology of the Veteran's right knee condition.  If an opinion cannot be provided without affording the Veteran a VA examination, then a VA examination should be provided.  The record, including a copy of this remand, must be made available to and reviewed by the examiner.  The VA examiner should address the following:

(A)  Whether there is clear and unmistakable (undebatable) evidence that the Veteran's right knee condition existed prior to the Veteran's active duty service from January 2003 to July 2004.  

(B)  If so, whether there is clear and unmistakable (undebatable) evidence that the pre-existing right knee condition did NOT undergo an increase in severity beyond the natural scope of the disability during the Veteran's active duty service.

The examiner should cite to the medical and competent lay evidence of record and explain the rationale for all opinions given.  If after consideration of all pertinent factors it remains that the opinion sought cannot be given without resort to speculation, it should be so stated and the provider must (to comply with governing legal guidelines) explain why the opinion sought cannot be offered without resort to speculation.  

5.  After the above development has been completed, review the file and ensure that all development sought in this remand is completed.  Undertake any additional development indicated by the results of the development requested above, including the TDIU claim, and re-adjudicate the claim.  If any of the issues remain denied, issue an appropriate supplemental statement of the case and afford the Veteran and his representative the opportunity to respond.  The case should then be returned to the Board, if in order, for further review.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
KELLI A. KORDICH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


